Name: Commission Regulation (EEC) No 1026/81 of 14 April 1981 suspending advance fixing of the export refund for certain pigmeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 103/30 Official Journal of the European Communities 15 . 4. 81 COMMISSION REGULATION (EEC) No 1026/81 of 14 April 1981 suspending advance fixing of the export refund for certain pigmeat products HAS ADOPTED THIS REGULATION : Article 1 1 . Advance fixing of the refund is hereby suspended from 15 to 30 April 1981 for products within subheadings :  02.01 A III a) 5 (aa),  02.01 A III a) 6 ex aa) ( 11 ),  16.01 B I,  16.01 B II,  16.02 B III a) 2 aa) 33 (bbb). Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ( 1 ), as last amended by Regulation (EEC) No 2966/80 (2), Having regard to Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular the first subparagraph of Article 5 (4) thereof, Whereas the refunds for pigmeat products were fixed by Commission Regulation (EEC) No 200/81 of 26 January 1981 (4) ; Whereas, however, in view of the situation on the world market, advance fixing of the refund, as provided for in Article 1 of Commission Regulation (EEC) No 857/78 of 27 April 1978 (5), should be suspended for certain products ; Whereas Commission Regulation (EEC) No 740/81 of 23 March 1981 (6) is at present in force ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, Regulation (EEC) No 740/81 shall remain in force but for products within subheadings 02.01 A III a) 5 (aa) and 02.01 A III a) 6 ex (aa) ( 11 ), the provisions of Article 1 shall apply. Article 3 This Regulation shall enter into force on 15 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 April 1981 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 282, 1 . 11 . 1975, p . 1 . (2) OJ No L 307, 18 . 11 . 1980 , p . 5 . (3 ) OJ No L 282, 1 . 11 . 1975, p . 39 . (4 ) OJ No L 24, 28 . 1 . 1981 , p . 13 . (5 ) OJ No L 116, 28 . 4 . 1978 , p . 15 . (6) OJ No L 78 , 24 . 3 . 1981 , p . 28 .